      Case 3:18-cr-05018-BEN Document 65 Filed 09/21/21 PageID.198 Page 1 of 1



 1
 2                           UNITED STATES DISTRICT COURT
 3                          SOUTHERN DISTRICT OF CALIFORNIA
 4
 5   UNITED STATES OF AMERICA,                           Case No.: 18-cr-5018-BEN
 6                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
 7   v.                                                  COMPASSIONATE RELEASE
 8   GUADALUPE DIAZ-CRUZ,
                                                         [ECF No. 61]
 9                                    Defendant.
10         Pro se, Movant filed a Motion for Compassionate Release pursuant to 18 U.S.C.
11   § 3582(c)(1)(A). The Motion was referred to Federal Defenders pursuant to General
12   Order 692-B. Federal Defenders did not request appointment on Movant’s behalf.
13         It is recognized that at this time there is no applicable policy statement governing
14   compassionate-release motions filed by defendants under the recently amended
15   § 3582(c)(1)(A). It is also recognized that a district court’s discretion may be informed
16   by U.S.S.G. § 1B1.13 but that it is not binding and that a district court is empowered to
17   consider any extraordinary and compelling reason for release that a defendant might
18   raise. United States v. Aruda, __ F.3d __, 2021 WL 1307884 *4 (9th Cir. 2021).
19         In Diaz-Cruz's case, his motion for release focuses on a perceived policy disparity
20   between his own prosecution history and the way the current administration handles
21   aliens not admitted into the United States. Diaz-Cruz, however, has an extensive criminal
22   history inside the United States. The reasons given do not amount to extraordinary and
23   compelling reasons and the defendant would likely pose a risk of danger to the
24   community if released early.
25         The motion is DENIED.
26         Date: September 21, 2021                  __________________________________
27                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
28
                                                     1
                                                                                    18-cr-5018-BEN
